Citation Nr: 1624257	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  12-25 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to June 1986 and from October 2004 to December 2005.  The Veteran died in September 2008.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which denied service connection for the cause of death.  The RO also denied death pension in the December 2011 notification letter.  In December 2014 and again in January 2016, the Board remanded this case.


FINDINGS OF FACT

1.  The Veteran served during a period of war; the Appellant is his surviving spouse and does not have any dependent children.
 
2.  The Appellant's countable annual income exceeds the maximum annual death pension rate (MAPR) that applies to a surviving spouse without a dependent child.


CONCLUSION OF LAW

The Appellant's annual countable income is excessive for the purposes of establishing her eligibility for nonservice-connected death pension benefits.  38 U.S.C.A. §§ 101, 501, 1151, 1503, 1541 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.24, 3.271, 3.272, 3.274, 3.275, 3.350 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  As the resolution of the Appellant's appeal is dependent on the United States Court of Appeals for Veterans Claims (Court) interpretation of the law and regulations pertaining to claims for VA benefits, no further development under the VCAA or previously existing law is warranted.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Also in this regard, the Board remanded the case in order to afford the Appellant an opportunity to complete income updated verification reports from 2008 to the present time to support her claim.  The RO in January 2016 sent a letter to the Appellant outlining the additional financial information that was needed to review her case.  She has failed to produce this information; therefore the Board will review the evidence of record.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Nonservice-Connected Death Pension Benefits

The Appellant claims that she should be awarded non service-connected death pension.  She filed a claim for dependency and indemnity compensation (DIC) benefits in December 2010.  In a December 2011 decision, the RO denied the Appellant's claim for entitlement to nonservice-connected death pension benefits on the basis that her income exceeded the maximum annual death pension limit set by law.  She maintains that the denial of this benefit based on excessive income was incorrect.  

Nonservice-connected death pension benefits are generally available for surviving spouses as a result of the Veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  Basic entitlement exists if (i) the Veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 C.F.R. § 3.3(b)(4).

The Veteran in this case served on active duty from October 2004 to December 2005, and therefore served during a period of war, the Persian Gulf War.  See 38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 3.2(f).  The Veteran died in September 2008.  The Appellant is the Veteran's surviving spouse.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  However, in order to be entitled to nonservice-connected death pension benefits, the Appellant must also meet the specific income and net worth requirements outlined below.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; C.F.R. § 3.271.  The maximum annual rate of improved pension for a surviving spouse is specified by statute and is increased periodically under 38 U.S.C.A. § 5312.  See 38 C.F.R. § 3.23.

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. §1503(a); see also 38 C.F.R. § 3.271(a).

Wage/salary income and retirement pension benefits from private companies are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  Medical expenses in excess of five percent of the applicable maximum annual pension rate (MAPR), which have been paid, may be excluded from an individual's income for the same 12-month period, to the extent they were paid.  38 C.F.R. § 3.272(g)(2)(iii).

Under 38 C.F.R. § 3.272, amounts paid by a spouse before the Veteran's death for expenses of the Veteran's last illness will be deducted from the income of the surviving spouse.  38 C.F.R. § 3.272(h)(1)(i).

Likewise, amounts paid by a surviving spouse or child of the Veteran for the Veteran's just debts, expenses of last illness, and burial (to the extent such burial expenses are not reimbursed under chapter 23 of title 38 U.S.C.) will be deducted from the income of the surviving spouse or child. 38 C.F.R. § 3.272(h)(1)(ii).  The term "just debts" does not include any debt that is secured by real or personal property.  Id.  Similarly, expenses of last illnesses, burials, and just debts that are paid during the calendar year following that in which death occurred may be deducted from annual income for the 12-month annualization period in which they were paid or from annual income for any 12-month annualization period which begins during the calendar year of death, whichever is to the claimant's advantage. 38 C.F.R. § 3.272(h).  Otherwise, such expenses are deductible only for the 12-month annualization period in which they were paid.  Id.  

Under 38 C.F.R. § 3.272, the following shall also be excluded from countable income for the purpose of determining entitlement to nonservice-connected death pension benefits: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; and joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner).

The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.  The maximum annual pension rate (MAPR) is adjusted from year to year.  If the Appellant's income is less that the MAPR, VA will pay benefits to bring her income up to that level. 

For 2010, the MAPR for a surviving spouse without a dependent child was $7,933.00.  See M21-1, Part I, Appendix B.

In the Appellant's December 2010 claim, she reported annual earnings of $27, 396.00 which was adjusted to $27, 096.00 after the subtractions of expenses of $300.00 for the Veteran's burial.  She did not report unreimbursed medical expenses.  Thus, she did not report sufficient deductible expenses to reduce her income below the applicable MAPR of $7, 933.00.  Therefore, she was not eligible for death pension benefits.

The Appellant submitted an Improved Pension Eligibility Verification Report (Surviving Spouse with no Children), VA Form 21-0518-1 in January 2012.  She stated that her weekly hours had been reduced from 30 hours to 15 hours.  The Appellant reported weekly income was $120.00 ($480.00 monthly), which is $5, 760.00 annually.  A retirement income of $8, 508.00 annually ($709.00 monthly) was also reported.  This equals to an annual income of $14, 268.00.  This also exceeds the MAPR for a surviving spouse without a dependent child of $7, 933.00.  

In January 2012, the Appellant reported that she had a dependent grand child born in 2011.  

Notably, a child for VA purposes includes a child legally adopted, who acquired that status before the age of 18 years and who was a member of the Veteran's household at the time of the Veteran's death, and who before reaching the age of 18 years, became permanently incapable of self-support; or who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs.  See 38 C.F.R. § 3.57(a)(ii)(iii)(b). 

If indeed her granddaughter met the criteria of child for VA purposes at the time of the Veteran's death in September 2008, and she was permanently incapable of self-support prior to age 18, or was pursuing education or training at an institution approved by VA, the Appellant's income would need to be recalculated for death pension purposes as to the number of persons considered as members of her household.  However, even assuming that her grandchild was her dependent, the Appellant's income of $27, 096.00 would exceed the MAPR limit for a serving spouse with dependent child of $10, 385 in 2010.  Her reported 2012 income of $14, 268.00 would also exceed the MAPR limit for a serving spouse with dependent child of $10, 942 in 2012.  

As noted above, in February 2015, the Appellant indicated that she was planning on submitting additional financial information, to include from the IRS with regard to her claim for death pension benefits.  

The Board remanded the case twice in order to afford the Appellant an opportunity to complete income updated verification reports from 2010 to the present time as well as to submit financial information to support those forms including the IRS documents that she indicated that she would send to support her claim.  The RO in January 2016 sent a letter to the Appellant outlining the additional financial information that was needed to adjudicate her case.  The Appellant unfortunately did not respond to this request. 

The Board notes that a claimant, in pursuing a claim, has some responsibility to cooperate in the development of all facts pertinent to her claims, and the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Board. App. 190 (1991).  In the present case, the RO requested an updated income calculation since 2010 to determine if the Appellant's countable income remains excessive per the current MAPR limits; however, the Appellant has not responded to those requests.  Thus, the Appellant has not submitted any evidence of current income that would establish current income requirements for nonservice connected death pension benefits.

Based on the foregoing, the Appellant is not legally entitled to VA death pension benefits because the Appellant's income exceeds the applicable MAPR; and, she has not provided her annual income since the time of the Veteran's death.  

Where the law and not the evidence is dispositive, the claim must be denied due to lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the Appellant's countable income exceeds the statutory limits, she is not legally entitled to death pension benefits.  Therefore, her claim of entitlement to nonservice-connected death pension benefits must be denied.


ORDER

Entitlement to nonservice-connected death pension benefits is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


